                                                                                   Entered on Docket
                                                                                   January 04, 2021
                                                                                   EDWARD J. EMMONS, CLERK
                                                                                   U.S. BANKRUPTCY COURT
                                                                                   NORTHERN DISTRICT OF CALIFORNIA



                                  1
                                                                                The following constitutes the order of the Court.
                                  2                                             Signed: January 4, 2021

                                  3
                                  4
                                  5                                                ______________________________________________
                                                                                   Stephen L. Johnson
                                  6                                                U.S. Bankruptcy Judge

                                  7
                                  8
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                  9                      UNITED STATES BANKRUPTCY COURT
                                  10                     NORTHERN DISTRICT OF CALIFORNIA
                                  11
                                        In re VIKRAM SRINIVASAN,                        Case No. 20-51735 SLJ
                                  12
                                                                                        Chapter 11
                                  13                                 Debtor.
                                  14
                                                            ORDER ON APPLICATION TO SET
                                  15                    MATTER FOR HEARING AND FOR AN ORDER
                                  16                        SHORTENING TIME FOR NOTICE
                                  17          On December 29, 2020, Debtor Vikram Srinivasan filed a motion to extend the

                                  18   automatic stay, ECF 23, as well as an application requesting the motion be noticed and heard

                                  19   on shortened time, ECF 24. I denied the application on December 30, 2020 because it did

                                  20   not comply with B.L.R. 9006-1. 1 ECF 26. Debtor refiled the application on January 2, 2021,

                                  21   correcting the omissions I identified previously. ECF 28.

                                  22          Debtor having satisfied the requirements of B.L.R. 9006-1, and good cause appearing,

                                  23   the application to shorten time for notice and hearing is GRANTED. Due to the courthouse

                                  24
                                              1Unless specified otherwise, all chapter and code references are to the Bankruptcy
                                  25
                                       Code, 11 U.S.C. §§ 101–1532. All “Civil Rule” references are to the Federal Rules of Civil
                                  26   Procedure and all “Bankruptcy Rule” references are to the Federal Rules of Bankruptcy
                                       Procedure. “Civil L.R.” and “B.L.R.” references refer to the applicable Civil Local Rules and
                                  27   Bankruptcy Local Rules.
                                  28   ORDER ON APPLICATION TO SET
                                       MATTER FOR HEARING AND FOR AN ORDER
                                       SHORTENING TIME FOR NOTICE                                                                   1/3


                                   Case: 20-51735      Doc# 30     Filed: 01/04/21    Entered: 01/04/21 14:20:03       Page 1 of 3
                                  1    being closed on account of the COVID-19 pandemic, and that no open calendars are
                                  2    available in the time frame requested, I will consider Debtor’s motion to extend the
                                  3    automatic stay on the papers, as a substitute for an in-person or telephonic hearing.
                                  4           It is therefore ORDERED that Debtor file notice of the motion and serve such
                                  5    notice and this order on secured creditor Wedgewood LLC by January 4, 2021 by e-mail to
                                  6    its counsel. Debtor shall promptly file a certificate of service of those papers.
                                  7           IT IS FURTHER ORDERED that any written response by Wedgewood shall be
                                  8    filed and served by e-mail by January 7, 2021. The matter will then be submitted.
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                  9           IT IS FURTHER ORDERED that should I grant Debtor’s motion to extend the
                                  10   stay, such an order shall only extend the stay to the date of Wedgewood’s pending motion
                                  11   for relief from stay, now set for hearing on February 2, 2021.
                                  12          IT IS SO ORDERED.
                                  13                                         END OF ORDER
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28   ORDER ON APPLICATION TO SET
                                       MATTER FOR HEARING AND FOR AN ORDER
                                       SHORTENING TIME FOR NOTICE                                                                    2/3


                                   Case: 20-51735       Doc# 30     Filed: 01/04/21     Entered: 01/04/21 14:20:03         Page 2 of 3
                                  1                                 COURT SERVICE LIST
                                  2         [ECF recipients only]
                                  3
                                  4
                                  5
                                  6
                                  7
                                  8
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                  9
                                  10
                                  11
                                  12
                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28   ORDER ON APPLICATION TO SET
                                       MATTER FOR HEARING AND FOR AN ORDER
                                       SHORTENING TIME FOR NOTICE                                                        3/3


                                   Case: 20-51735    Doc# 30    Filed: 01/04/21   Entered: 01/04/21 14:20:03   Page 3 of 3
